Citation Nr: 1452109	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-11 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fusion of the lumbar spine at L3-L4 and L4-L5.  

2.  Entitlement to service connection for degenerative disc disease and spondylosis of cervical spine, to include as secondary to a lumbar spine condition.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to July 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The May 2010 rating decision denied a claim for service connection for fusion of the lumbar spine at L3-L4 and L4-L5.  
The May 2011 rating decision denied a claim for service connection for degenerative disc disease and spondylosis of the cervical spine.  

In June 2014, the Board remanded these issues.  The appeal has been returned to the Board for further adjudication.  


FINDINGS OF FACT

1.  The Veteran has not been shown to have experienced a lumbar spine disorder as a result of his period of active service to include fusion of the lumbar spine at L3-L4 and L4-L5; arthritis of the lumbar spine was not clinically manifested within one year of discharge.  

2.  A cervical spine disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current cervical spine disability is related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for lumbar fusion at L3-L4 and L4-L5 have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  A cervical spine disability was not incurred in or aggravated by active service, it is not the result of or aggravated by a service-connected disability, and a relationship between a cervical spine disability and active service may not be presumed.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Board finds that VA satisfied its duty to notify the Veteran regarding his claim in letters dated in January 2010 and April 2011.  Moreover, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims on appeal.  The Veteran was provided with a VA examination for his lumbar and cervical spine in April 2010, December 2012, and July 2014.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the Veteran's present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In some cases, service incurrence and relationship to service may be established through a demonstration of continuity of symptomatology for certain specific chronic disabilities.  38 C.F.R. § 3.303(b) (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for chronic disabilities listed in 38 C.F.R. § 3.309(a) (2014).  Arthritis is considered a chronic disease.  38 C.F.R. §§ 3.303(b), 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability.  38 C.F.R. § 3.303(a) (2014).  

Moreover, service connection will also be presumed for chronic disabilities, such as arthritis, if manifest to a compensable degree within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows: (1) a current disability exists; and (2) the current disability is either (a) proximately due to or the result of service-connected disease or injury or (b) aggravated by an already service-connected disease or injury.  Smith v. Shinseki, 24 Vet.App. 40, 49 (2010).

Lumbar Spine Disability

The Veteran asserts service connection for a lumbar spine disability as directly related to his period of active service.  Specifically, he contends his fusion of the lumbar spine at L3-L4 and L4-L5 is a result of a 1972 in-service fall off a bunk bed.  

Service treatment records show that on June 4, 1972, the Veteran injured his back when he fell off his bunk bed, landing on his lumbar back area.  He complained of sharp pain and an inability to move his legs.  The Veteran was taken to sick bay and admitted.  X-ray of the lumbar spine was negative for fracture and the impression was lumbosacral strain.  A June 10, 1972, note shows the Veteran was admitted to the hospital with complaints of low back pain, muscle spasm, headache, and dizziness intermittently since the fall.  The Veteran was released that evening.  

A June 16, 1972, note shows the Veteran was referred to the Naval Hospital, Pensacola for continuing back symptoms since the fall.  The Veteran was admitted and a physical examination was normal with the exception that he appeared somewhat dull mentally and he stood in a manner that made his upper body tilt forward.  His back range of motion was 25-50 percent of normal and he had palpable low back muscle spasm.  Neurologic testing revealed no abnormalities.  X-rays of the skull, lumbosacral spine, and pelvis were normal.  His admitting diagnosis was chronic and acute musculo-ligamentous strain of the lower back, and status post recent mild concussion.  After two weeks in the hospital, on June 31, 1972, the Veteran was discharged to full duty.  His discharge diagnosis was changed to chronic and acute musculo-ligamentous strain of the lumbosacral back, largely resolved, and status post mild concussion, resolved.  

On September 1, 1972 the Veteran was again admitted for complaints of back pain.  He reported that while on leave he aggravated his back again by bending over to pick up a board in his back yard.  Physical examination was normal as were lumbosacral views of the spine.  On September 18, 1972, the Veteran was discharged to full duty with a diagnosis of acute and recurrent low back pain, etiology unknown.  Treatment notes from September 25-27, 1972 reflect that the Veteran was again admitted and on bed rest.  It was noted that the Hospital felt that the Veteran had more than adequate evaluation and would not benefit from further hospitalization.  The plan was to continue one more day of bed rest and pain medication and then discharge him to full duty.  There is no further evidence of in-service treatment documented after September 1972.  

Evidence of post-service treatment begins in 2003.  Treatment notes from Dr. B. document that the Veteran was seen for complaints and treatment for low back pain.  The Veteran underwent a lumbar fusion in December 2009.  Treatment records from Dr. H. also show complaints of low back pain.  In an October 2010 statement, Dr. B. opined that the Veteran's active military duty could have been a contributing factor to the Veteran's chronic back pain.  There was no statement made regarding a rationale for that opinion.  

At an April 2010 VA examination, the Veteran reported the only injury he had was when he fell off his bunk in-service, however a December 2003 treatment note reflects that the Veteran reported being in a motor vehicle accident 3 years prior.  After physical and neurological examinations, as well as X-ray's, the examiner diagnosed two level posterior lumbar interbody fusion at L3-L4 and L4-L5.  The examiner opined that the Veteran's lumbar spine condition was not caused by, aggravated by, or secondary to military service.  The rationale provided was that the Veteran had no treatment for his back after September 1972 until approximately 2004.  He went on to state that after multiple X-rays and neurological examinations, no fractures or sciatica was found and the Veteran was given a diagnosis of lumbosacral strain.  The examiner noted that given the fact that the Veteran had no recurrent or chronic complaints of low back pain from 1972 until 2003-2004, he concluded that the Veteran's current low back condition was not caused by or a result of military service.  

At a July 2014 VA examination, the Veteran reported that he fell off a bunk in service and injured his neck and back.  After a review of the record and physical examination, the examiner diagnosed the Veteran with spondylosis of the lumbar spine and intervertebral disc syndrome.  The examiner opined that it was less likely than not that the Veteran's current lumbar condition was incurred in or caused by the in-service injury, event, or illness.  The rationale provided was that the treatment records after the incident indicate the Veteran was treated for a lumbar strain.  The examiner also noted that there is no evidence of further treatment until about 2004.  The examiner went on to state that a lumbar strain is a problem related to muscular and ligamentous strain, while disc disease is degenerative in nature.  He stated a strain is expected to clear and does not progress to the degenerative condition of disc disease and stabilization.  

Based on the evidence of record, the Board finds the most probative evidence, the VA examination reports that show that the Veteran's currently manifest lumbar spine disability was not due to his military service, including the in-service fall off a bunk.  Winsett v. West, 11 Vet. App. 420 (1998).  While the Veteran provided a positive private opinion from Dr. B., that opinion is speculative and provides no rationale.  In contrast, the VA opinions are given high probative weight in that the examiner's reviewed the entire claims file, cited to relevant medical evidence, and provide reasonably expressed rationales to support the opinions.  

In addition to the medical evidence, the Board has considered the Veteran's statements regarding the etiology of his lumbar spine disability.  There is no evidence that the Veteran has any medical expertise or training.  He is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In the present case, the Board finds that determining the etiology of his lumbar spine disability requires training, knowledge and expertise beyond that of lay observation or skill. To diagnose and assess the cause of a spine disability requires clinical testing, such as X-rays and MRI reports, and evaluation and analysis of these reports, medical history and examination findings, which requires medical education and training. Accordingly, the Board finds that while the Veteran is competent to state symptoms related to his lumbar back disability, he is not competent to provide a medical nexus opinion.  That is a matter within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134 (1994).  As the Veteran is not shown to have the appropriate medical training and expertise, he is not competent to render a probative opinion on a medical matter requiring specialized knowledge regarding the etiology of his lumbar spine disability.  

In sum, the preponderance of the evidence is against the claim.  The evidence does not show that it is at least as likely as not that a lumbar spine disability was incurred in service or manifested to a compensable degree within one year following separation from service.  Consequently, the Board concludes that service connection for a lumbar spine disability is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine Disability

The Veteran asserts service connection for a cervical spine disability as directly related to his period of active service or in the alternative as secondary to a lumbar spine condition.  Specifically, he contends his currently diagnosed cervical strain and degenerative disc disease (spondylosis) of the cervical spine is the result of a 1972 in-service fall off a bunk.  

Initially, the Board notes that to the extent that the Veteran is claiming service connection for a cervical spine condition on a secondary basis, he is not service-connected for a lumbar spine condition.  Therefore, service connection on a secondary basis is not warranted.  See 38 C.F.R. § 3.310 (2014).

None of the treatment records related to the Veteran's 1972 fall from his bunk, including the hospitalization records, contain any reference to a cervical spine injury or any complaints related to his cervical spine. Service treatment records show three annotations for complaints of neck pain.  A May 3, 1974, note shows the Veteran reported to sick bay complaining of pain and stiffness in his neck.  No incident or injury was noted as to the cause of his neck pain.  He was prescribed a neck collar.  A May 6, 1974, note shows the Veteran returned to sick call requesting something for neck pain.  He was given a prescription and told to continue the neck brace and use hot soaks.  And lastly, a May 8, 1974, note shows the Veteran complained of neck pain.  It was noted that the Veteran was wearing the neck brace loosely.  The treatment given was to keep the neck brace on tight and continue the medication.  There are no other treatment notes for neck pain in the service treatment records.  

Post-service treatment records show that the Veteran sought private treatment in 2009 for his neck pain.  A September 2010 statement from Dr. B. shows the Veteran was seen for a complaint of worsening neck pain.  Dr. B. stated that an October 2009 MRI showed degeneration and spondylosis at C5-6.  The Veteran underwent a cervical fusion in 2010.  There was no opinion provided as to whether the Veteran's condition was caused by or related to a service connected condition.  

At a December 2012 VA examination, the Veteran reported that he injured his neck in service in an April 1974 motor vehicle accident.  He reported that his head hit the windshield and he developed neck pain at that time.  The Veteran reported that he continued to have intermittent pain, but severe pain and problems developed in 2007.  After review of the claims file and a physical examination, the examiner opined that it was less likely than not that the Veteran's neck condition was incurred in or caused by an in-service injury, event, or illness.  The rationale provided was that while the evidence shows the Veteran was evaluated for a neck problem in 1974, there is no evidence of continuing problems, and there is no evidence in the record to relate his current neck problems to the neck pain for which he was treated in 1974.  

At a July 2014 VA examination, the Veteran reported that he had two injuries in service that he relates to his neck condition.  He reported he was in a motor vehicle accident in May 1974 and a fall from his bunk in 1972.  After a physical examination, the examiner opined that the Veteran's cervical spine condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The rationale provided was that in conjunction with the 1972 fall off the bunk, the Veteran was treated for a mild concussion, including headache and muscle spasm.  He noted that the current neck problems of degenerative disc disease and the findings of cervical stenosis was not diagnosed until years later in 2010, and added there was an extreme amount of time between the in-service neck treatment and the degenerative diagnosis.  He went on to state that the later problems are degenerative in nature and occur with time and age.  

In addition to the medical evidence, the Board has considered the Veteran's statements regarding the etiology of his cervical spine disability.  There is no evidence that the Veteran has any medical expertise or training.  He is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In the present case, the Board finds that determining the etiology of his cervical spine disability requires training, knowledge and expertise beyond that of lay observation or skill. To diagnose and assess the cause of a spine disability requires clinical testing, such as X-rays and MRI reports, and evaluation and analysis of these reports, medical history and examination findings, which requires medical education and training. Accordingly, the Board finds that while the Veteran is competent to state symptoms related to his cervical back disability, he is not competent to provide a medical nexus opinion.  That is a matter within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134 (1994).  
The Board notes that the Veteran reported that he had intermittent neck pain since service, but severe pain and problems developed in 2007.  To the extent that this demonstrates continuity of symptoms since service, the Board notes that the 2014 examiner considered the evidence of record and determined that his current cervical spine disability was degenerative in nature and occurred with time and age.  Thus, these symptoms have been considered and addressed.

In sum, the preponderance of the evidence is against the claim.  The evidence does not show that it is at least as likely as not that a cervical spine disability was incurred in service or manifested to a compensable degree within one year following separation from service.  Consequently, the Board concludes that service connection for a cervical spine disability is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.  

Entitlement to service connection for a cervical spine disability is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


